Citation Nr: 0712447	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  02-18 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to shell fragment wound 
to Muscle Group XIII of the left thigh with retained metallic 
foreign bodies.

2.  Entitlement to service connection for a right leg 
disability, to include as secondary to shell fragment wound 
to Muscle Group XIII of the left thigh with retained metallic 
foreign bodies.

3.  Entitlement to service connection for a left hip 
disability, to include as secondary to shell fragment wound 
to Muscle Group XIII of the left thigh with retained metallic 
foreign bodies.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound to Muscle Group XIII of the left thigh 
with retained metallic foreign bodies, currently evaluated as 
10 percent disabling.

5.  Entitlement to service connection for a right hip 
disability, to include as secondary to shell fragment wound 
to Muscle Group XIII of the left thigh with retained metallic 
foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
April 1946.

This matter arises from a January 2002 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefits 
sought on appeal.  The veteran appealed that determination to 
the Board.  In an October 2003 decision, the Board denied the 
issues on appeal.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand, the Court, 
in a February 2005 Order, vacated the Board's February 2005 
decision and remanded the matter to the Board.  In June 2005, 
the Board remanded this case for further development.  

The issue of service connection for a right hip disability, 
to include as secondary to a service-connected disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A back disability to include degenerative disc disease at 
L4-L5 and L5-S1 is not attributable to service and is not 
related to service-connected residuals of a shell fragment 
wound to Muscle Group XIII of the left thigh with retained 
metallic foreign bodies.

2.  Current right leg complaints to include pain are not 
attributable to service and are not related to service-
connected residuals of a shell fragment wound to Muscle Group 
XIII of the left thigh with retained metallic foreign bodies.

3.  Left hip disability to include impairment of the left 
sciatic nerve is etiologically related to service-connected 
residuals of a shell fragment wound to Muscle Group XIII of 
the left thigh with retained metallic foreign bodies.

4.  The veteran's shell fragment wound to Muscle Group XIII 
of the left thigh with retained metallic foreign bodies, is 
productive of no more than a moderately severe disability of 
Muscle Group XIII.  


CONCLUSIONS OF LAW

1.  A back disability to include degenerative disc disease at 
L4-L5 and L5-S1 was not incurred or aggravated in active 
service nor is it proximately due to, the result of, or 
aggravated by the service-connected shell fragment wound to 
Muscle Group XIII of the left thigh with retained metallic 
foreign bodies.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).

2.  A right leg disability was not incurred or aggravated in 
active service nor is it proximately due to, the result of, 
or aggravated by the service-connected shell fragment wound 
to Muscle Group XIII of the left thigh with retained metallic 
foreign bodies.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).

3.  Left hip disability to include impairment of the left 
sciatic nerve is proximately due to or the result of service-
connected shell fragment wound to Muscle Group XIII of the 
left thigh with retained metallic foreign bodies.  
38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.310(a) (2006).

4.  The criteria for an increased rating of 30 percent, but 
not greater, for shell fragment wound to Muscle Group XIII of 
the left thigh with retained metallic foreign bodies have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.57, 4.56, 4.59, 4.73, 
Diagnostic Code 5313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In October 2001 and July 2005, the claimant was sent VCAA 
letters which have fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Following the issuance of the VCAA letters, 
the claimant was sent supplemental statements of the case 
(SSOCs) in August and September 2006.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded multiple VA examinations.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected shell fragment 
wound since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The most recent VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for back 
and right leg disabilities, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
With regard to service connection for left hip disability and 
the increased rating issue, these matters will be addressed 
when the claim is returned to the agency of original 
jurisdiction.  

Also, as a preliminary matter, the Board notes that an expert 
VA opinion was obtained with regard to claimed bilateral hip 
disabilities.  This opinion was received in January 2007 and 
has not been reviewed by the RO.  The veteran was sent a 
letter in which he was to indicate if he desired to waive RO 
jurisdiction over this evidence.  He did not check the 
appropriate box for such a waiver.  The Board is granting the 
issue of service connection for a left hip disability.  Thus, 
there is no prejudice for the Board to review that evidence.  
However, the issue of service connection for a right hip 
disability is being remanded so that the RO may initially 
review that evidence.  With regard to the other issues on 
appeal, that VA opinion does not pertain to those issues.  


Service Connection

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disabilities were specifically incurred in combat.  
Rather, he asserts that they are related to his service-
connected shell fragment wound.  Thus, 38 U.S.C.A. § 1154(b) 
is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service- 
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records do not reveal any back, right 
leg, or hip disease or injury.  In April 1946, the veteran 
underwent a separation examination.  There were no 
musculoskeletal defects.  There was no neurological 
diagnosis.  No back, right leg, or hip disability was 
diagnosed.  

During the first post-service year, there is no record of 
manifestations or diagnosis of arthritis of the back or hips.  

The veteran was afforded a VA examination in September 1961.  
The veteran did not report any back, right leg, or hip 
complaints nor was any diagnosis of back, right leg, or hip 
disability made.  

In December 1998, the veteran was afforded a VA examination.  
At that time, the veteran reported that he felt like his left 
hip would buckle on using stairs.  The left hip exhibited 
slight limitation of motion.  X-rays revealed mild 
osteoarthritis of the left hip.  The veteran did not report 
any back or right leg complaints nor was any diagnosis of 
back or right leg disability made.  

VA outpatient records dated 2000-2001 reflect complaints of 
left hip pain.  Mild arthritis was again noted.  In September 
2001, the veteran was diagnosed as having degenerative 
changes of the left hip, probably due to combat trauma.  

In November 2001, the veteran was afforded a VA examination.  
At that time, the veteran reported back and left hip pain.  
Physical examination resulted in diagnoses of mild 
osteoarthritis of the left hip and degenerative disc disease 
at L4-L5 and L5-S1.  The examiner opined that the left hip 
osteoarthritis was due to the aging process.  He also opined 
that the veteran's back diagnosis was a totally separate 
issue from the service-connected shell fragment wound of the 
left thigh and, more likely than not, had no direct bearing 
on the shell fragment wound.  The examiner opined that, more 
likely than not, the back diagnosis was the cause of current 
back, right leg, and left hip pain.  Those complaints of pain 
were not related to the shell fragment wound.  

The veteran was afforded another VA examination in November 
2005.  The claims file was not reviewed prior to the 
examination, but was reviewed in conjunction with an 
addendum.  Physical examination resulted in diagnoses of left 
lower extremity pain of undetermined etiology.  Subsequent x-
rays revealed osteoarthritis of the left hip, consistent with 
age; a metal fragment in the left ischium below the left hip; 
and total loss of disc at L5-S1 with mild forward slip, facet 
sclerosis at L4-L5, and anterior spur fusion at T11-T12.  A 
progression of the degenerative changes was noted.  

Thereafter, an EMG was conducted which yielded results 
consistent with axonal neuropathy in both lower extremities.  
This was more likely as secondary to a disease like diabetes.  
There was no evidence of a specific nerve root nor sciatic 
neuropathy.  It was noted that there could also be referred 
pain due to back disability.  However, there was no evidence 
of any significant arthritis nor disease involving the left 
hip nor the sciatic nerve from the shell fragment wound.  

After reviewing the records, the addendum was prepared.  The 
VA examiner indicated that there was no direct relationship 
between the veteran's current conditions and his shell 
fragment wound of the left gluteal area.  He noted that the 
presence of metal fragments does not necessarily cause 
symptoms.  

A VA medical expert opinion was sought regarding the etiology 
of current left hip disability.  In January 2007, the medical 
opinion was completed.  The veteran's claims file and history 
were reviewed.  The examiner referred to the EMG testing and 
noted that the fact that the veteran had pain on any motion 
of the left side of the nerve radiating down the left leg was 
more consistent with irritation of the left sciatic nerve 
from a shell fragment than it was with pain from the 
veteran's lower part of his back.  He concluded that the left 
hip pain with radiation to the left foot was related to the 
shell fragment wound of the left posterior thigh and it was 
more likely than not that the veteran's chronic left hip 
disability was etiologically related to his service-connected 
left thigh shell fragment wound residuals of Muscle Group 
XIII with retained metallic foreign bodies.  


Back Disability

The veteran is currently diagnosed as having degenerative 
disc disease at L4-L5 and L5-S1.  

Direct Service Connection

There is no record of any inservice back injury or disease.  
The veteran was normal at separation with regard to his 
spine.  Following service, the veteran was afforded VA 
examination in September 1961 and December 1998.  He did not 
complain of back problems nor was he diagnosed as having any 
back disability.  

The absence of evidence constitutes negative evidence tending 
to disprove the claim that the veteran suffered from hip or 
back injuries or disease in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).

In November 2001, over 55 years after service separation, the 
veteran first complained of back symptoms.  He was diagnosed 
as having degenerative disc disease of the back.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The Board 
notes that while the veteran is competent to report what came 
to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

There is no competent medical evidence establishing that 
current back disability is etiologically related to service 
(direct service connection).  In sum, the competent evidence 
does not establish that current back disability began in 
service.  The service medical records showed no back injury 
or disease.  Thus, there was no chronic back disability shown 
during service.  Further, there is no continuity of 
symptomatology following service.  There is no record of any 
continuous symptoms from his separation from service onward.  
Rather, the record establishes that over 55 years after such 
separation, the veteran was shown to have back disability.  
Accordingly, service connection is not warranted on a direct 
basis.  

Secondary Service Connection

A VA examiner conducted multiple VA examinations and reviewed 
the claims file.  He opined that there is essentially no 
relationship between current back disability and the service-
connected shell fragment wound to the left thigh.  The Board 
attaches significant probative value to this opinion, as it 
is well reasoned, detailed, consistent with other evidence of 
record, and included review of the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  Accordingly, the Board attaches 
the most probative value to this opinion.  This opinion is 
uncontradicted by other competent medical evidence.  

Accordingly, service connection is not warranted on a 
secondary basis for back disability in this case.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Right Leg

The service medical records reveal no right leg disease or 
injury.  The right leg was normal at separation.  Thus, no 
chronic right leg disability was shown in service.  There is 
no competent medical evidence of any right leg abnormalities 
until September 2001 when the veteran reported right leg 
pain, over 55 years after the veteran was separated from 
service.  Thus, no continuity of symptoms was shown after 
service.

There is no competent medical evidence that the veteran has a 
right leg disability which is directly related to service.  
In fact, the current VA examinations reflect that the veteran 
has complaints of right leg pain, but there is no specific 
diagnosis of an underlying right leg disease.  The November 
2001 examination report indicated that right leg pain was 
attributable to low back disability, which is not service-
connected.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of title 38, United States 
Code. Both provide for compensation, beginning with the 
following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability and that a disability has resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez-Benitez, supra.  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an 
inservice disease or injury.  Id.

There is no contemporaneous evidence of an inservice disease 
or injury to the right leg and there is no competent medical 
evidence establishing that any right leg disability was first 
manifest during service.  Thus, service connection on a 
direct basis is not warranted.

The veteran believes that he has a right leg disability which 
is due to his service-connected residuals of shell fragment 
wound to the left thigh.  However, he is not competent to 
provide an assessment as to any such etiological 
relationship.  See Espiritu.

The VA examiner, as noted, attributed right leg pain to 
nonservice-connected back disability.  The Board attaches 
significant probative value to the VA examiner's opinions, as 
they are well reasoned, detailed, and consistent with other 
evidence of record.  See Prejean.

The VA examiners did not relate any current claimed right leg 
disability to the veteran's service-connected residuals of 
shell fragment wound to the left thigh.  The veteran is not 
competent to opine as to the etiology of any current right 
leg disability.  Further, there is no competent evidence 
showing that the service-connected residuals of shell 
fragment wound to the left thigh aggravate any currently 
claimed right leg disability.  Thus, there is no medical 
nexus between the claimed right leg disability and service-
connected shell fragment wound to the left thigh.  Rather, 
there is only medical evidence of record which does not 
support the claim.

The veteran only has right leg pain.  He has not been 
diagnosed as having any underlying right leg disorder.  Any 
current right leg pain is not attributable to service-
connected disability.  Accordingly, service connection is not 
warranted in this case on a direct or secondary basis.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Left Hip

The VA medical expert opined that current left hip disability 
to include impairment of the left sciatic nerve is 
etiologically related to the veteran's service-connected 
shell fragment wound to the left thigh.  This examiner 
reviewed the complete record and explained his opinion.  
Although prior VA medical opinions are contradictory, the 
veteran must be afforded the benefit of the doubt.  See 
38 U.S.C.A. § 5107(b).  Accordingly, service connection is 
granted for left hip disability to include impairment of the 
left sciatic nerve.  


Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran was hit in the upper left thigh with a shell 
fragment on November 20, 1944.  The wound was noted to be 
penetrating in nature.  The veteran underwent secondary 
closure of the wound on December 8, 1944.  It was noted that 
there was a metallic foreign body which was 4 by 8 by 12 
millimeters in the soft tissues posterior to the lesser 
trochanter of the femur.  No fracture was seen.  A second 
metallic foreign boy was measuring about 1 centimeter in 
diameter was located in the soft tissues medial to the neck 
of the femur.  On December 13, 1944, the sutures were 
removed.  On December 15, 1944, it was noted that he had a 
healed linear wound, circular in shape, 4 inches in length.  
Thereafter, he was placed in rehabilitatory status..  On 
December 21, 1944, it was noted that he would probably be 
able to return to full field duty.  He was sent to a 
convalescence center until February 1945.  

In April 1946, the veteran underwent a separation 
examination.  There were no musculoskeletal defects.  There 
was no neurological diagnosis.  It was noted that the veteran 
had sustained a shrapnel would to the left thigh in November 
1945.  

In a May 1946 rating decision, service connection was granted 
for scar, residuals of a shell fragment wound of the left 
thigh.  A non-compensable rating was assigned effective April 
1946.  

In August 1961, W.H.S., M.D., indicated that he had treated 
the veteran for complaints of tenderness and a mass in his 
left gluteal region.  Examination revealed a scar which was 4 
inches in length, was firm, well-healed, and secondary to a 
shrapnel wound.  At the lower border of the scar was a mass 
which was apparently attached to the left ischial arch of the 
pelvis.  

The veteran was examined by VA in September 1961.  At that 
time, he complained of pain in his left buttock from shell 
fragment wound.  Physical examination revealed a 4-inch 
healed, longitudinal scar, extending from the inferior 
gluteal region down the posterior aspect of the thigh.  There 
was no loss of muscle tissue and beneath the scar, it was not 
tender or fibrotic.  Medial to the inferior portion of the 
scar, on deep palpation, a hard spherical mass in the 
musculature of the upper thigh groups, was noted.  This mass 
was painful to palpation.  It was noted that this could be a 
residual of the shell fragment wound or a piece that was not 
removed.  It might also represent the development of a low 
grade infection in the region near the scar itself.  X-rays 
revealed a small metallic foreign body in the let buttock 
which was relatively superficial.  There was a second, larger 
metallic foreign body adjacent to the medial aspect of the 
femoral head, just below the lower tip of the acetabulum.  

In an October 1961 rating decision, it was determined that 
the was clear and unmistakable error in the prior rating 
decision in failing to assign a compensable rating for at 
least moderate disability.  It was noted that the veteran had 
sustained a penetrating high explosive shell fragment wound 
to the left thigh, medial one third, with two retained 
foreign bodies.  A 10 percent rating was assigned under 
Diagnostic Code 5313, from April 1946.  

In December 1998, the veteran was afforded a VA examination.  
At that time, the veteran reported that his left knee tended 
to buckle when he walked up or down stairs.  Physical 
examination of the left thigh revealed a 4-inch healed scar 
behind the greater trochanter.  Some loss of subcutaneous 
tissue was observed, but no specific local tenderness was 
present.  The sciatic nerve was not tender.  Both hips flexed 
from 0 to 120 degrees, extended to 15 degrees, internally 
rotated to 15 degrees, and externally rotated 25 degrees with 
45 degrees of abduction and 30 degrees of adduction without 
pain and without weakened movement against resistance.  There 
was no evidence of any lack of endurance or lack of 
coordination on motion of the left hip was observed.  X-rays 
revealed a 1 by 2 centimeter metal fragment in the inferior 
pubic ramus of the left pelvis.  This showed no apparent 
reaction in the bone around it and was deep within the bone 
itself.  The diagnosis was residuals of a shell fragment 
wound of the left thigh with retained foreign body in the 
left pelvic pubic ramus with no other objective abnormalities 
noted and no evidence of significant disability.

In November 2001, the veteran was afforded a VA orthopedic 
examination.  The claims file was reviewed.  The veteran 
complained of pain in the areas of the left buttock and the 
left hip.  A 4-inch scar behind the greater trochanter of the 
left hip was observed; however, there was no local swelling, 
and the scar moved easily without pain.  No loss of muscle 
tissue underneath the scar was observed.  The examiner 
indicated that there was no extension in the left hip because 
of complaints of pain, but the hip easily flexed to 120 
degrees.  However, there was slightly decreased internal 
rotation.  There also was local tenderness behind the greater 
trochanter of the left hip.  The diagnosis was shell fragment 
wound of the left thigh with retained metal foreign body in 
the left inferior pubic ramus with no evidence of any 
inflammatory process.  He attributed pain and some loss of 
range of motion in the left hip to osteoarthritis that he 
indicated was unrelated to the shell fragment wound, but due 
to degenerative disc disease of the spine.  

In November 2005, the veteran was afforded another VA 
examination.  His claims file was not reviewed prior to the 
examination.  The veteran's wife indicated that the 
examination should be performed at that time.  On 
examination, the veteran exhibited no significant motor loss 
in the lower extremities.  The left hip had a 4-inch scar 
just below the greater trochanter, posteriorly.  It involved 
the subcutaneous tissue, only.  The muscles were intact.  
There was no significant tenderness of the sciatic nerve.  
The left hip flexed to 90 degrees, externally rotated to 20 
degrees, and internally rotated to 10 degrees.  There were 
complaints of pain on motion.  The pain radiated to the left 
foot.  It was difficult for the examiner to assess weakness 
due to the pain.  Thereafter, an EMG was conducted which 
yielded results consistent with axonal neuropathy in both 
lower extremities.  This was more likely as secondary to a 
disease like diabetes.  There was no evidence of a specific 
nerve root nor sciatic neuropathy.  It was noted that there 
could also be referred pain due to back disability.  However, 
there was no evidence of any significant arthritis nor 
disease involving the left hip nor the sciatic nerve from the 
shell fragment wound.  

The examiner received the veteran's claims file and an 
addendum was prepared.  The examiner indicated that he did 
not find any loss of muscle regarding the retained shell 
fragment wound in the left pelvis.  He opined that the shell 
fragment wound did not result in neuropathy or vascular 
calcifications.  

38 C.F.R. § 4.56, governs the evaluation of muscle 
disabilities.  Specifically, (a) An open comminuted fracture 
with muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Code 5313, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

Diagnostic Code 5313 pertains to impairment of Muscle Group 
XIII.  Muscle Group XIII is the posterior thigh muscle group.  
The function of this muscle group is as follows: Extension of 
hip and flexion of knee; outward and inward rotation of 
flexed knee; acting with rectus femoris and sartorius (see 
XIV, 1, 2) synchronizing simultaneous flexion of hip and knee 
and extension of hip and knee by belt-over-pulley action at 
knee joint.  The muscles include the posterior thigh group, 
and hamstring complex of 2-joint muscles: (1) Biceps femoris; 
(2) semimembranosus; (3) semitendinosus.  

Under Diagnostic Code 5313, a moderate injury warrants a 10 
percent rating.  A moderately severe injury warrants a 30 
percent rating.  A severe injury warrants a maximum 40 
percent rating.  

The inservice medical records show that the veteran sustained 
a muscle injury from a fragment wound.  A through and through 
injury was not shown, however, the wound was  a deep 
penetrating wound that required debridement.  He was 
hospitalized for an extended period.  The Board notes that 
the October 1961 rating decision also classified this wound 
as being "high explosive."  

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A moderately severe 
disability of the muscles anticipates a through and through 
or deep open penetrating wound by a small high velocity 
missile or a large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound.

The wound was deeply penetrating, into tissue as well as 
bone, explosive, required debridement, and extended 
hospitalization.  That being noted, the veteran did not 
exhibit all of the described cardinal symptoms.  The veteran 
is competent to state that he has pain and weakness.  Fatigue 
was not shown.  VA examinations showed no impairment of 
coordination, but the veteran has noted that he has 
uncertainty of movement on the left, due to pain.  There is 
no specific evidence of inability to keep up with work 
requirements.  There was no loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, or impairment of strength or endurance.  It was 
noted that the veteran's muscles are intact.  He has some 
tissue loss, but deep loss of fascia is not shown.  His left 
side is more impaired than his right side.  The Board notes 
that while more than slight impairment of left knee function 
is not shown, the veteran has exhibited pain of the left 
buttock, left thigh, and left hip.  He has impaired left hip 
function to include being unable to extend the left hip, due 
to pain.  The Board has considered the directives of DeLuca, 
particularly with the reported pain.  Accordingly, overall, 
the Board finds that the veteran's shell fragment wound 
residuals more nearly approximates the criteria for a 
moderately severe level of disability.  

The veteran is currently rated under Diagnostic Code 5313, 
indicative of muscle damage to Muscle Group XIII.  The Board 
finds that a higher rating based on a moderately severe 
muscle injury is warranted based on the nature of the initial 
injury and the residuals to include left hip impairment.  

However, a rating based on severe disability is not 
warranted.  The veteran did not have extensive debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular binding.  The injury did not result in ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  There is no loss of deep fascia or 
muscle substance, as noted, or of soft flabby muscles in 
wound area.  The muscles are intact.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side do not indicate 
severe impairment of function.  Specifically, reflexes were 
bilaterally decreased.  The range of motion on both sides was 
the same.  Motor function was normal.  

The Board further notes that the scarring is essentially 
asymptomatic.  It is well-healed, nonadherent, and not 
productive of any functional impairment.  Thus, a separate 
rating for a symptomatic scar is not warranted.  

As noted above, the Board has granted separate service 
connection for left hip disability to include impairment of 
the sciatic nerve.  Thus, the Board will not separately rate 
any nerve disability at this juncture in conjunction with the 
increased rating issue.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  

In addition, the Board has considered whether a higher rating 
would be warranted based on limitation of motion, painful 
motion, or on any other basis based on other functional 
impairment with consideration of the directives of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, the veteran's 
inability to extend has been considered and a higher rating 
based on impairment of extension is not available under 
Diagnostic Code 5251 as a 10 percent rating is the maximum 
rating, and that may not be assigned additionally.  See 
Esteban. 

Accordingly, the Board finds that the evidence supports an 
increased rating of 30 percent for residuals of shell 
fragment wound to Muscle group XIII of the left thigh with 
retained metallic foreign bodies.  


ORDER

Service connection for a back disability to include 
degenerative disc disease at L4-L5 and L5-S1, is denied.  

Service connection for a right leg disability is denied.  

Service connection for a left hip disability to include 
impairment of the left sciatic nerve is granted.

An increased rating of 30 percent, but not greater, for shell 
fragment wound to Muscle Group XIII of the left thigh with 
retained metallic foreign bodies is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.






REMAND

As noted, a VA medical expert opinion was furnished in 
January 2007, after the most recent SSOC was issued in 
November 2006.  The veteran was provided a letter from VA in 
which he could indicate whether he wanted to his right to 
have the agency of original jurisdiction initially review the 
additional evidence.  The veteran did not check the box 
provided.  Accordingly, the Board must remand the issue of 
entitlement to service connection for a right hip disability, 
to include as secondary to shell fragment wound to Muscle 
Group XIII of the left thigh with retained metallic foreign 
bodies, to the RO for initial review in conjunction with the 
January 2007 medical expert opinion.  See 38 C.F.R. § 
20.1304.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
service connection for a right hip 
disability, to include as secondary to 
shell fragment wound to Muscle Group XIII 
of the left thigh with retained metallic 
foreign bodies, based on the entirety of 
the evidence, to include the January 2007 
VA medical expert opinion.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with an 
SSOC, and he should be afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


